DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Correct Notice of Allowability is made to address the IDS submitted 01/14/2021. The IDS mailed 01/14/2021 has bene considered and the claims still stand in condition for allowance.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Martin Cosenza on 01/06/2021.

The application has been amended as follows: 

The following amendment is made with respect to the claim set submitted 11/24/2020.
Claims

Cancel Claims 79, 88, 94-96, 104, 109 and 116

86.	(Currently Amended) A method, comprising:
	obtaining first data by:

	obtaining second data by:
		operating a third set of electrodes as a source and sink in and/or on the mammal, the third set being different than the first set and including two electrodes that are further from each other than respective electrodes of the first set, while operating the second set of electrodes as recorder electrodes in and/or on a mammal and thereby obtaining second electrical data from the second set of electrodes;
	
	
	evaluating data by identifying  an electrical property of the second data that is substantially deviant from that of the first data and/or other data relating to other set(s) of electrodes having distances of respective electrodes closer than that of the two electrodes of the third set, and
	based at least in part on a distance of electrodes of the third set determined based on the evaluation of the data, determining spatial positioning data of the electrodes of the second set.  



87.	(Currently Amended) The method of claim 86, wherein:
	the first electrical data is a first impedance based data between the electrodes of the second set;
	the second electrical data is a second impedance based data between the electrodes of the second set; 
	
	.


89.	(Currently Amended) The method of  claim 112, further comprising:
		obtaining third data by:
			operating a fourth set of electrodes as a source and sink in and/or on the mammal, the fourth set different than the third set, while operating the second set of electrodes as recorder electrodes in and/or on the mammal, thereby obtaining third electrical data from the second set of electrodes, wherein
	the action of evaluating data includes evaluating the third electrical data while also evaluating the second electrical data and the first electrical data, and
the electrodes of the first set are located closer to one another than the electrodes of the third set and between electrodes of the third set, and the electrodes of the third set are located closer to one another than the electrodes of the fourth set and between electrodes of the fourth set.

92.	(Currently Amended) The method of  claim 108, further comprising obtaining third data by:
	operating a fourth set of electrodes as a source and sink in and/or on the mammal, the fourth set different than the third set, while operating a fifth set of electrodes as recorder electrodes in and/or on the mammal, thereby obtaining third electrical data from the second set of electrodes, 
	obtaining fourth data by:
	operating a sixth set of electrodes as a source and sink in and/or on the mammal, the sixth set different than the fourth set, while operating the fifth set of electrodes as recorder electrodes in and/or on the mammal, thereby obtaining fourth electrical data from the fifth set of electrodes, wherein
the action of evaluating data includes also evaluating the third electrical data and the fourth electrical data,
the electrodes of the sets of the electrodes are part of a cochlear electrode array that is located in a cochlea, and


107.	(Currently Amended) The method of  claim 108, wherein:
	all of the electrodes of the first set, second set and third set are part of a cochlear electrode array that is located in a cochlea.

108.	(Currently Amended)  A method, comprising:
	obtaining first data by:
		operating a first set of electrodes as a source and sink in and/or on a mammal while operating a second set of electrodes as recorder electrodes in and/or on a mammal thereby obtaining first electrical data from the second set of electrodes;
	obtaining second data by:
		operating a third set of electrodes as a source and sink in and/or on the mammal, the third set being different than the first set, while operating the second set of electrodes as recorder electrodes in and/or on a mammal and thereby obtaining second electrical data from the second set of electrodes;
	evaluating data by evaluating the first electrical data and the second electrical data; and
determining spatial positioning data based on the evaluation of the data, wherein
respective first electrodes of the first and third sets [[pair]] are selected from a first group [[set]] of  electrodes,
respective second electrodes of the first and third sets [[pair]] are selected from a second group [[set]] of  electrodes, and
at least one of:

the electrodes of the second set are all disposed on one side of the electrodes of the first set;
the electrodes of the second set are closer together than a closest distance of electrodes of the first set; or
the electrodes of the first set are unevenly arrayed relative to the electrodes of the second set.

111.	(Currently Amended) The method of  claim 108, wherein the method further comprises
	
determining, based on the determined spatial position data, that one or more of the following has occurred:
a longitudinally local lateral angular position of the electrode array has shifted relative to another longitudinally local position;
the electrode array has been over inserted into a cochlea of the recipient;
the electrode array has become unfixed subsequent to full implantation into the recipient; or
the electrode array has migrated during implantation.

112.	(Currently Amended)  A method, comprising:
	obtaining first data by:
		operating a first set of electrodes as a source and sink in and/or on a mammal while operating a second set of electrodes as recorder electrodes in and/or on a mammal thereby obtaining first electrical data from the second set of electrodes;
	obtaining second data by:
		operating a third set of electrodes as a source and sink in and/or on the mammal, the third set being different than the first set, while operating the second set of electrodes as recorder electrodes in and/or on a mammal and thereby obtaining second electrical data from the second set of electrodes;
	evaluating data by evaluating the first electrical data and the second electrical data; and
determining spatial positioning data based on the evaluation of the data, wherein
the recorder electrodes are part of a cochlear electrode array that is located in a cochlea; and
the method further comprises evaluating the determined spatial positioning data  and determining that at least one of the electrode array has punctured through a wall of the cochlea or that over insertion of the electrode array into the cochlea has occurred  based on the determined spatial positioning data. 

113.	(Currently Amended) The method of  claim 108, wherein:
	the first electrical data is a first impedance based data between the electrodes of the second set;
	the second electrical data is a second impedance based data between the electrodes of the second set, the second impedance data being spiked relative to the first impedance data;
	the action of evaluating the first electrical data and the second electrical data includes comparing the first electrical data to the second electrical data and identifying the spike; and
	
	the spike is caused by a substantially larger amount of current flowing between the electrodes of the third set flowing through bone of the cochlea than the amount of current flowing between the electrodes of the first set flowing through bone of the cochlea. 

114.	(Currently Amended) The method of  claim 112, wherein:
the method further comprises evaluating the determined spatial positioning data and determining that over insertion of the electrode array into the cochlea has occurred based on the determined spatial positioning data.  

117.	(New) The method of claim 112, wherein:


118.	(New) The method of claim 108, wherein:	
the electrodes of the second set are disposed between the respective first and second electrodes.

119.	(New) The method of claim 108, wherein:	
the electrodes of the second set are all disposed on one side of the electrodes of the first set.

120.	(New) The method of claim 108, wherein:	
the electrodes of the second set are closer together than a closest distance of electrodes of the first set.

121.	(New) The method of claim 108, wherein:	
the electrodes of the first set are unevenly arrayed relative to the electrodes of the second set. 


122.	(New) A method, comprising:
	obtaining first data by:
		operating a first set of electrodes as a source and sink in and/or on a mammal while operating a second set of electrodes as recorder electrodes in and/or on a mammal thereby obtaining first electrical data from the second set of electrodes; 
	obtaining second data by:
		operating a third set of electrodes as a source and sink in and/or on the mammal, the third set being different than the first set and including two electrodes that are further from each other than respective electrodes of the first set, while operating the second set of electrodes 
operating a fourth set of electrodes as a source and sink in and/or on the mammal, the fourth set of electrodes being different than the third set and the first set and including two electrodes that are further from each other than respective electrodes of the third set, while operating the second set of electrodes as recorder electrodes in and/or on the mammal, thereby obtaining third electrical data from the second set of electrodes;
	evaluating data by identifying an electrical property of the fourth data that is substantially deviant from that of the first data and the third data, and
	based at least in part on a distance of electrodes of the fourth set determined based on the evaluation of the data, determining spatial positioning data of the electrodes of the second set.

123.	(New) The method of claim 122, further comprising:
	determining a distance of the second set of electrodes from a modiolus wall of the cochlea based on the determined spatial positioning data of the electrodes of the second set.




Allowable Subject Matter
Claims 86-93, 104-108, 110-115 and 117-123 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419.  The examiner can normally be reached on Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN PORTER/Primary Examiner, Art Unit 3792